GRAHAM, Judge.
Plaintiff’s only contention on appeal is that the court erred in denying his motion for a directed verdict on the issue of defendants’ negligence. Thus the question becomes: Does defendants’ evidence, taken in the light most favorable to them, so clearly establish their negligence as a proximate cause of their injury and damage that no other reasonable conclusion can be drawn therefrom? Galloway v. Hartman, 271 N.C. 372, 156 S.E. 2d 727; Bledsoe v. Gaddy, 10 N.C. App. 470, 179 S.E. 2d 167.
Defendants’ evidence would certainly support a finding by the jury that Mrs. Goins turned from a direct line without first seeing that the movement could be made in safety. G.S. 20-154(a). It would not, however, compel such a finding. A reasonable inference could also be drawn that when Mrs. Goins was 100 feet from the intersection she looked and saw plaintiff’s car one or two car lengths behind her; that she signaled her intention to turn as required by statutes; and that plaintiff pulled into the left lane and started to pass only after Mrs. Goins started her turn and moved into the left lane. Under such circumstances, it could not be said, as a matter of law, that in the exercise of reasonable care Mrs. Goins could or should have foreseen the movement of plaintiff’s car before she started turning to the left. “A motorist is not required to ascertain that a turning motion is absolutely free from danger.” Cowan v. Transfer Co. and Carr v. Transfer Co., 262 N.C. 550, 553, 138 S.E. 2d 228, 230. See also McNamara v. Outlaw, 262 N.C. 612, 138 S.E. 2d 287; Odell v. Lipscomb, 12 N.C. App. 318, 183 S.E. 2d 299.
We hold that the question of defendants’ negligence was for the jury.
No error.
Judges Morris and Vaughn concur.